Name: Commission Regulation (EEC) No 798/88 of 25 March 1988 amending Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  farming systems;  distributive trades
 Date Published: nan

 No L 81 /44 Official Journal of the European Communities 26. 3 . 88 COMMISSION REGULATION (EEC) No 798/88 of 25 March 1988 amending Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (l), as last amended by Commission Regulation (EEC) No 3989/87 (2), and in particular Article 24 thereof, and the corresponding provisions of the other regulations establishing a common organization of the markets in respect of agricultural products, Whereas Commission Regulation (EEC) No 3601 /82 (3), as last amended by Regulation (EEC) No 41 52/87 (4), provides for the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products ; Whereas for certain products communication of such data is made in periods of 10 days ; whereas for products in the tobacco, beef and veal and sheepmeat and goatmeat sectors the monthly communications are sufficient for the needs of these market sectors ; whereas for products in the pigmeat and eggs and poultry sectors monthly communi ­ cations of data on exports are sufficient for the needs of these market sectors ; whereas the requirements for the communication of this data in periods of 10 days for these products should be deleted ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 3601 /82 is hereby replaced by the following : *2. In respect of each 10-day period, Member States shall, not later than 15 days thereafter, communicate to the Commission the following particulars for products mentioned under I. Pigmeat and III . Eggs and poultry, in Annex I, imported from third countries : the quantities and the statistical value, broken down in accordance with the combined nomenclature code and by country of origin'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 1 . O OJ No L 376, 31 . 12. 1982, p. 11 . O OJ No L 392, 31 . 12. 1987, p. 1 .